Citation Nr: 1617951	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-15 596	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2013, the Board remanded the claim for additional development.

In October 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the Veteran's claim.  This opinion was received, and the Veteran was provided a copy for review and response.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the additional VHA medical opinion from a specialist was received and forwarded to the Veteran, the Veteran submitted additional evidence.  The Veteran's representative also submitted new evidence in the form of a brief with citations to additional medical studies.  The Veteran was informed in a January 2016 letter that he had the right to have any additional evidence considered by the AOJ.  In February 2016, the Veteran elected to have this evidence reviewed by the AOJ.  Thus, the claim must be remanded for AOJ review in the first instance.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal in light of the additional evidence received since the last supplemental statement of the case (SSOC), including what was submitted by the Veteran and his representative, and the VHA medical opinion.  If the benefit sought remains denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

